DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 1 – 3, 10 – 18, and 20 – 44 are entitled to a priority date of February 8, 2018.


Drawings

The drawings are objected to because slotted liner 154, as described in Paragraph 72, is not labeled in the drawings. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  



Claims 1, 31, and 43: an energy utilization or conversion system (generic placeholder) for using or converting energy (function)…

Claims 10, 32, 33, and 38: separation system (generic placeholder) for separating the lift gas from the produced fluids or removing salts, silica, scale, and/or metals from the produced fluids (function)…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claims 24 and 32 recite removing salts, silica, scale and/or metals from the produced fluids prior to use of the produced fluids in the circulating step. Other than a verbatim repetition of the step above, the specification provides no guidance as to how this removal is performed, leading one of ordinary skill in the art to question whether applicant has possession of the claimed feature. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 3, 10, 11, 32, 39, 40, 42, and 44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites a working fluid circulation system for circulating a working fluid through the outer heat exchange conduit and into the inner conduit (or in the opposite direction), then later recites an energy utilization or conversion system for using or converting energy, contained in the heated working fluid recovered from the inner conduit. It appears the claim still requires the heated working fluid to be recovered from the inner conduit, thus making the recitation of an optional “opposite direction” contradictory to the claim. 

Claim 32 recites a separation system for removing salts, silica, scale, and/or metals from the produced fluids. This separation system was interpreted under 112f as described in the section above. A 112f interpretation requires corresponding structure in the specification. However, the specification fails to provide any structure which is capable of removing salts, silica, scale, and/or metals from the produced fluids. 

Claim 42 recites the heat exchanger comprising an outer heat exchange conduit and an inner conduit. Claim 1 already recites these components of the heat exchanger. It is unclear whether these refer to the same components as Claim 1 or new outer and inner conduits. 

Claim 44 recites a downbore heat exchanger. Since Claim 43 already recites a heat exchanger, and a downbore heat exchanger being the main heat exchanger consistent with the spec, it is unclear whether the heat exchanger of Claim 44 refers to the same heat exchanger as Claim 43 or a new heat exchanger. Art will be applied under the interpretation that the heat exchanger of Claim 44 is the same as the one in Claim 43. 

Claims 2, 3, 10, 11, 39, 40, and 42 are rejected due to dependency on Claim 1. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 12, 13, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colwell (US 2015/0122453).

With regards to Claims 1 and 12:

Colwell discloses a system (Figure 3) and associated process for producing fluid and generating thermal or electrical power from a geothermal reservoir (as seen in Figure 3), the system comprising:

an outer production conduit (heat shell 20) for transporting produced fluids (Paragraphs 102 – 104: “heat carrier”, which is “water” as per Paragraph 40) produced from the geothermal reservoir to a production conduit outlet (see also Paragraph 104: “drive the release of the heat carrier from the upper portion of the heat shell 20 which will preferably encourage the counter current flow of the heat carrier upwardly”);

a downhole heat exchanger disposed within the outer production conduit, the heat exchanger comprising an outer heat exchange conduit (outer tube 7, Figure 2b) and an inner conduit (inner tube 6, Figure 2b); a working fluid circulation system for circulating a working fluid (cold fluid 1, hot fluid 2) through the outer heat exchange conduit and into the inner conduit (or in the opposite direction) by means of a pump and/or thermosiphon (Paragraph 142: “The geothermal loop in-ground heat exchanger working fluid is pumped down the annular space between ;

an energy utilization or conversion system (turbine and power generation set 16) for using or converting energy, contained in the heated working fluid recovered from the inner conduit (as seen in Figure 3).

With regards to Claims 2 and 17:

Colwell discloses an artificial lift system, the artificial lift system comprising: a gas injector pipe for injecting a lift gas into the outer production conduit, thereby lifting the produced fluids around the outer heat exchange conduit and indirectly heating the working fluid within the outer heat exchange conduit; a submerged pump; or both a submerged pump and a gas injector pipe (Paragraph 60: “It may be possible to design a wellbore that houses a submersible pump and an in-ground heat exchanger. Artificial Lift through employing a submersible pump to keep the reservoir fluid pressurized (and keep the solids in solution), however, may assist with elimination of some of the issue that the in-ground heat exchanger of the present invention addresses”).  

With regards to Claim 13:

the working fluid comprises water in any phase or combination of phases, including subcritical and supercritical phases (Paragraph 11: “The working fluid can be any fluid or combination of a number of fluids that is capable of being vaporised or partially vaporised in the coaxial heat exchanger to allow its use in any Rankin Cycle based power plant. The working fluid may also be a gas (at atmospheric temperature and pressure) and be capable of being liquefied at high pressure and or lower temperatures”).

With regards to Claim 22:

Colwell discloses the heat exchanger is configured such that the working fluid circulates fully or partially via a thermosiphon effect (Paragraph 35: “In some instances, a phase change may be preferred in order to minimize the injection requirements as the vaporised fluid will typically exit the inner portion due to convective forces rather than requiring pumping force to drive the working fluid down through the injection space and as well as back up through the inner tubular portion”).


Claims 12, 14, 15, 23 – 26, 29 – 33, 34, 37, 38, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinbaum (US 4364232).

With regards to Claim 12:

Sheinbaum discloses a process (Figures 1, 2) for producing fluid and generating thermal or electrical power from a geothermal reservoir, the process comprising:

transporting produced fluids (geothermal steam and brine, see abstract) from the geothermal reservoir through an outer production conduit (perforated casing 10, Figure 1) to a production conduit outlet (outlet 3, Figure 1);

circulating a working fluid through a heat exchanger (Figure 1) disposed within the outer production conduit, the heat exchanger comprising an outer heat exchange conduit (casing 4, Figure 1) and an inner conduit (casing 7), wherein the circulating comprises feeding a cool working fluid (via injection site 5, see Col. 2, Lin 45: “The primary fluid may have a boiling point below the temperature of the geothermal fluid at the level of injection, or it may be steam. The injection condition may be below or above the critical temperature and/or the critical pressure of the primary fluid”) to the outer heat exchange conduit (“Primary fluid enters through valves (8), mixes with the geothermal fluid inside the inner casing (7)”) and recovering a heated working fluid from the inner conduit (“Geothermal liquid, together with vaporized primary fluid and steam, exit from the geothermal well and enter a separator (18)”); using or converting energy, contained in the heated working fluid recovered from the inner conduit, to provide thermal or electrical power (via turbines 12, 24, Figure 2).



Sheinbaum discloses the working fluid comprises produced fluids or modified produced fluids ((“Geothermal liquid, together with vaporized primary fluid and steam, exit from the geothermal well and enter a separator (18)” – both outputs of separation contribute to power production, as shown in Figure 2). 

With regards to Claim 15:

Sheinbaum discloses the modified produced fluids comprise reconditioned geothermal brine (“Primary fluid enters through valves (8), mixes with the geothermal fluid inside the inner casing (7) and stimulates the flow of the geothermal fluid up the well bore and to the earth's surface. Geothermal brine from the depths of the earth enters the geothermal well inner casing (7) through the perforated section of the casing (10) and proceeds upward with the aid of primary fluid to the earth's surface…Geothermal liquid, together with vaporized primary fluid and steam, exit from the geothermal well and enter a separator (18) where the geothermal water is separated from the gaseous phase. The gaseous phase is expanded through an expander (12) which advantageously drives an electrical generator (16) to produce electricity”).

With regards to Claims 23 and 31:

a system and process (Figures 1, 4) for producing fluid and generating thermal or electrical power from a geothermal reservoir, the process comprising:

producing fluids (geothermal steam and brine, see abstract) from a geothermal reservoir via a production conduit (perforated casing 10, Figure 1); circulating a working fluid (“primary fluid”), comprising the produced fluids or a portion thereof, through a downhole heat exchanger disposed within the production conduit to heat the working fluid via indirect heat exchange with the produced fluids (“Geothermal liquid, together with vaporized primary fluid and steam, exit from the geothermal well and enter a separator (18)”); using or converting energy, contained in the heated working fluid recovered from the inner conduit, to produce thermal or electrical power (via turbines 12, 24, Figure 4).

With regards to Claim 24:

Sheinbaum discloses removing salts, silica, scale, and/or metals from the produced fluid prior to use of the produced fluids in the circulating step (Col. 12, Line 2: “Reduction of solid precipitation in the well casing is achieved with the help of two distinct mechanisms which are a part of this invention. The formation of two phase flow (aqueous phase and gaseous phase) in the well casing is the mechanism by which geothermal fluid is lifted to the surface. As the geothermal fluid is lifted up the well casing in the natural flowing geothermal wells, additional 

With regards to Claims 25, 30, 33, and 38:

Sheinbaum discloses separating dissolved gases from the produced fluids (via separator 25, see Col. 11, Line 10: “Geothermal fluid containing dissolved solids, noncondensible gases in liquid and vapor phase exit the geothermal well (1) and enter the separator (18). In the separator, the gaseous phase is separated from the aqueous phase. The gaseous phase passes through a demister (23) which is continuously washed with condensate or it may pass through a variety of other scrubbers designed to reduce or eliminate entrained droplets containing dissolved minerals from the geothermal gaseous phase”). 

With regards to Claims 26 and 34:

artificially lifting the produced fluids (Col. 14, Line 13: “In accordance with this invention, by lifting the geothermal fluid from the well with the help of a primary fluid, the reduction in geothermal fluid temperature can be minimized, together with the prevention of steam flashing, reduction in the emission of noncondensibles and reduction in the precipitation of solids in the well casing”). 

With regards to Claims 29 and 37:

Sheinbaum discloses the artificial lifting further comprises injecting a lift gas into the production conduit (Col. 11, Line 31: “Heater (30) is used as a boiler to boil the condensate into steam and the steam thus formed is injected back into the geothermal well to further stimulate the well”).

With regards to Claim 32:

Sheinbaum discloses a separation system for removing salts, silica, scale, and/or metals from the produced fluids (see perforations 10 in Figure 1, which are capable of performing the step of separating out some solid components such as 

With regards to Claim 43:

Sheinbaum discloses a system (Figures 1, 4) for producing fluid and generating thermal or electrical power from a geothermal reservoir, the system comprising:

a gas injector pipe (outlet pipe of heater 30, Figure 4, connecting to nozzle 5 in Figure 1) for continuously injecting a lift gas into a production conduit (Col. 11, Line 31: “Heater (30) is used as a boiler to boil the condensate into steam and the steam thus formed is injected back into the geothermal well to further stimulate the well”), thereby lifting produced fluids and transporting the mixture of lift gas and produced fluids from the geothermal reservoir to a production conduit outlet (outlet 5, Figure 1); a heat exchanger (heat exchanger 1) for heating a working fluid (“primary fluid”) with the mixture;

a working fluid circulation system (as seen in Figure 4) for circulating the working fluid through the heat exchanger; and

an energy utilization or conversion system for using or converting energy contained in the heated working fluid (via turbines 12, 24, Figure 4).

With regards to Claim 44:

Sheinbaum discloses a downbore heat exchanger (heat exchanger 1, Figure 1) for extracting heat from the produced fluids. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colwell (US 2015/0122453) in view of Applicant Admitted Prior art (Paragraph 61). 

With regards to Claims 2 and 17 (Alternate rejection):

Colwell does not explicitly disclose a gas injector pipe for injecting a lift gas into the outer production conduit, thereby lifting the produced fluids around the outer heat exchange conduit and indirectly heating the working fluid within the outer heat exchange conduit. It is noted that Colwell teaches a re-injection pipe (22) that returns the spent geothermal fluid to the reservoir. Nevertheless, Applicant admits in Paragraph 61 of the specification that “Gas lift is commonly used in geothermal system to ‘kick off,’ or start a non-flowing well”. Given this admission, it would have been obvious to one of ordinary skill in the art to modify the system of Colwell by including a gas injector pipe that injects a lift gas into the outer production conduit of Colwell in order to yield the predictable benefit of starting a non-flowing well. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Colwell (US 2015/0122453) in view of Matthews (US 4328673).

With regards to Claim 3:

a second heat exchanger for heating the working fluid or a second working fluid with the fluids produced from the geothermal reservoir and recovered via the production conduit outlet; and optionally, a second energy utilization or conversion system, for using or converting energy contained in the heated second working fluid recovered. Matthews (Figure 1) teaches a system comprising a downhole heat exchanger (19) heating an organic working fluid that then drives a turbine (4). Matthews further teaches that the same production conduit outlet (15) produces a second working fluid (brine 12) that is used for converting energy contained in the heated second working fluid (via heat exchanger 34, circuit 33 and turbine 30). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known elements in order to yield a predictable result. In this case, since there is ample thermal energy in the form of heated fluid still in the geothermal reservoir, it would have been obvious to one of ordinary skill in the art to modify Colwell, as shown in Matthews, by adding a second energy conversion system that uses thermal energy from extracted water/brine to yield the predictable benefit of even more concurrent electricity production. 


Claims 10, 11, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colwell (US 2015/0122453) in view of Applicant Admitted Prior art (Paragraph 61), further in view of Bronicki (US 2014/0075938).



The Colwell modification of Claim 2 does not explicitly teach a separation system for separating the lift gas or dissolved gases from the produced fluids and a lift gas circulation system for reinjecting the separated lift gas using the gas injector pipe. Bronicki (Figure 3) teaches a geothermal system in which a geothermal fluid (304) is separated (in flash tank 306) into a gas portion (308) and a liquid portion (310). The gas portion includes non-condensable gases (NCG) that are compressed (at NCG compressor 335) and then reinjected into the well (via line 337), thus forming a lift gas circulation system (Paragraph 54: “Compressor 335 compresses the non-condensable gases present vaporizer 320 and/or preheater 320 if necessary. The compressed non-condensable gases are fed to conduit 334 by way of conduit 337, where they are mixed with the heat-depleted geothermal brine exiting preheater 320”). Given the teachings in the rejection of Claim 2, and the teachings of Bronicki, it would have been obvious to one of ordinary skill in the art to modify the system of Colwell as modified in Claim 2 to use separated NCG as the source for the gas in the gas lift in order to obviate the need for external gases , thus reducing capital costs and improving system performance. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Colwell (US 2015/0122453) in view of Yamazaki (JP S57-124078).

With regards to Claim 16:

Colwell does not explicitly disclose the working fluid is a hydrocarbon or a refrigerant in any phase or combination of phases, including subcritical and supercritical phases. Yamazaki teaches a similar geothermal system with a downhole heat exchanger (evaporator 10) that uses a refrigerant (“Freon”, see English translation) as the working fluid. Freon is known to be used in geothermal systems due to its low boiling point and general suitability for Rankine cycle systems. It would have been obvious to one of ordinary skill in the art to modify the system of Colwell by using Freon as the working fluid in order to take advantage of the low boiling point, thus ensuring evaporation and condensation in the power cycle of Colwell. 


Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinbaum (US 4364232) in view of Colwell (US 2015/0122453).

With regards to Claims 27 and 35:

Sheinbaum does not explicitly disclose artificial lifting comprises pumping the produced fluids via a submersible pump. Colwell teaches a similar concentric tube downhole heat exchanger including artificial lifting comprises pumping the produced fluids via a submersible pump (Paragraph 60: “It may be possible to design a wellbore that houses a submersible pump and an in-ground heat exchanger. Artificial Lift through employing a submersible pump to keep the reservoir fluid pressurized (and keep the solids in solution), however, may assist with elimination of some of the issue that the in-ground heat exchanger of the present invention addresses”). MPEP 2143(a) teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, the use of submersible pumps is known to keep the reservoir fluids pressurized and facilitate extraction from the well. Even though Sheinbaum teaches a gas lifting system, it would have been obvious to one of ordinary skill in the art to also include a submersible pump in order to provide redundancy and ensure extraction.  


Claims 28 – 30 and 36 – 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinbaum (US 4364232) in view of in view of Colwell (US 2015/0122453), further in view of Applicant Admitted Prior art (Paragraph 61). 

With regards to Claims 28, 29, 36, and 37 (alternate):

The Sheinbaum modification of Claim 27 does not explicitly teach the artificial lifting further comprises injecting a lift gas into the production conduit. Applicant admits in Paragraph 61 of the specification that “Gas lift is commonly used in 

With regards to Claims 30 and 38:

The Sheinbaum modification of Claim 29 teaches separating dissolved gases from the produced fluids (via separator 25, see Col. 11, Line 10 of Sheinbaum: “Geothermal fluid containing dissolved solids, noncondensible gases in liquid and vapor phase exit the geothermal well (1) and enter the separator (18). In the separator, the gaseous phase is separated from the aqueous phase. The gaseous phase passes through a demister (23) which is continuously washed with condensate or it may pass through a variety of other scrubbers designed to reduce or eliminate entrained droplets containing dissolved minerals from the geothermal gaseous phase”).


Allowable Subject Matter

Claims 39 – 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Haemers (US 2013/0202363) – see Figure 3, concentric tube downhole heat exchanger with geothermal fluid production via conduit 19. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, August 7, 2021